 



EXHIBIT 10.7(b)
Plexus Corp.
Summary of Board Compensation — 11/15/07
(outside directors)

                      FY2007   FY2008
Cash Compensation
               
Board Meetings
               
Annual Retainer Fee
  $ 26,000     $ 35,000  
Meeting Fee - in person / not in person
  $ 2,000 / $1,000     $ 2,000 / $1,000  
 
               
Committee Compensation
               
Audit
               
Chairman Retainer
  $ 9,000     $ 12,000  
Committee Meeting Fee (including Chairman’s participation in periodic conference
calls with auditors to review financial disclosures) - in person / not in person
  $ 1,000 / $500     $ 1,000 / $500  
Compensation
               
Chairman Retainer
  $ 5,000     $ 10,000  
Committee Meeting Fee - in person / not in person
  $ 1,000 / $500     $ 1,000 / $500  
 
               
Nominating & Corp Governance
               
Chairman Retainer
  $ 5,000     $ 7,000  
Committee Meeting Fee - in person / not in person
  $ 1,000 / $500     $ 1,000 / $500  
 
               
Chairman of the Board
               
Chairman Retainer
  $ 72,000     $ 52,000  
 
               
Directors are also reimbursed for their travel expenses for attending meetings.
               
 
               
No compensation for board service is paid to directors who are full-time
executive officers or employees of the Company.
               
 
               
Directors who are not officers or employees were eligible for awards under the
2005 Equity Incentive Plan and, if approved by shareholders, the 2008 Long-Term
Incentive Plan
               

